Ostrander, J.
(after stating the facts). If we consider only the language found in section 12 of the act (Act No. 196, Pub. Acts 1905), it appears that two maximum rates of speed are sanctioned in all cities and villages of the State — one rate in a portion or district designated as the business portion, the other rate in all other portions or parts of the city or village. In most cities and villages such a division of territory can in a general way be made in correspondence with easily observable conditions. It is, however, matter of common knowledge that in some cities widely separated districts are devoted to business, and the record in this case shows affirmatively that such a condition exists in the city of Detroit. Assuming it to be a proper exercise of the police power to require motor vehicles to be driven more slowly in a city than in the country, and more slowly in a business than in a residence portion of a city, there can be no doubt of the power to regulate speed in' all of the business districts in the same city, and, unless the intention to except all but one business district in a city having more than one is clear, we should find in the reason for the regulation reason for its *118application to all business districts. When the title of the act and all of its provisions are read together, with proper regard for the fact that the statute is general, applying to all cities and villages, and especially when we consider the meaning which is given, in the statute, to the term “business portion of any city or village,” we are obliged to reject the idea that the violated regulation is operative in all cities and villages only in a single, central, business area. Given the meaning indicated, Is the statute so uncertain and indefinite as to be void ?
It is said that it is not possible for one to know, with certainty, whether he is in a business portion or in some other portion of a city, and that it is unreasonable to require one to determine at his peril the character of the district or portion of the city through which he is passing. No one has the absolute right to travel upon any highway at a particular speed. The statute does not, in any case, deny the right to use the highway. The difficulty in determining in any case whether territory at a particular point is either wholly or partially built up with structures devoted to business does not seem to us to be either real or apparent. Whether it is so wholly or partially built up at a particular point is a question of fact. If a maximum speed within the corporate limits of a city was fixed by statute, it would be a question of fact whether the accused was within the limits. In either case, difficulty in ascertaining the fact would not be reason for saying the statute provision was uncertain or indefinite. It may be inconvenient for the driver of a motor car to diminish or increase speed accordingly as he enters and leaves a portion of the city wholly or partially built up with structures devoted to business, but this is not a good reason for saying that the requirement is unreasonable.
The conviction is affirmed.
Grant, O. J., and Blair, Montgomery, and Brooke, JJ., concurred.